Business Marketing Services, Inc. 350 Madison Avenue, 8th Fl New York, NY 10017 September 20, 2011 Via Edgar United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Attention: David R Humphrey, Accounting Branch Chief Amy Geddes Margery Reich Re:Business Marketing Services, Inc. (the “Company”) Form 10K for the Year Ended December 31, 2010 Filed April 15, 2011 File No. 333-152017 Form 10-Q for Quarter ended March 31, 2011 Filed May 31, 2011 File No. 333-152017 Ladies and Gentlemen: We have received your comment letter dated August 31, 2011. We have reviewed the comments and realize that we will need more time to gather the information required to provide you with a complete response. Additionally we will need more time to coordinate with our auditors for their sign off on any changes to the previously filed 10K and 10Q. We estimate that we will need an additional 30 days to complete this process. Thank you in advance for your assistance.If you have any questions, please contact the undersigned. Very truly yours, /s/Hans Pandeya Hans Pandeya
